Citation Nr: 1011567	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

2.  Entitlement to service connection for sleep apnea, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to asbestos exposure and as 
a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and observer


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 
1987, September 1990 to April 1991, and February 2003 to June 
2003, with additional service in the Army and Air National 
Guards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of a 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

In October 2009, the Veteran was afforded a Travel Board 
hearing before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the Veteran's hearing has been added to the record.  At that 
hearing, the Veteran submitted additional evidence, 
accompanied by a waiver of RO consideration.  Nevertheless, 
in view of the action taken below, initial consideration of 
that evidence by the RO should be undertaken.

Additionally, the Board observes that, during his Board 
hearing, the Veteran appears to have raised an informal claim 
for service connection for muscle and joint pain, to include 
as secondary to an undiagnosed illness as a result of Persian 
Gulf War service.  That issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims.

The Veteran asserts that he has high blood pressure; sleeping 
problems manifested by fatigue, daytime somnolence and 
trouble driving; a chronic cough and related respiratory 
problems; and a skin disorder that are related to one or more 
of his periods of active duty.  In the alternative, he 
alleges that each of these four conditions is due to an 
undiagnosed illness incurred while serving in the Persian 
Gulf War.  

With respect to his first claim, the Veteran contends that 
his high blood pressure arose during his second period of 
active service, when was first deployed to the Persian Gulf 
and began to experience lightheadedness.  While he 
acknowledges that he was not diagnosed with hypertension at 
that time, he claims that in 1993 a VA physician "explained 
to [him] that [he] had a high elevation of blood pressure," 
but declined to place him on medication.  In this regard, the 
Board observes that the Veteran is competent to testify as to 
symptoms that he has experienced, including the presence of 
lightheadedness.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
also competent to report a contemporaneous medical diagnosis, 
such as a finding of elevated blood pressure by a VA 
physician.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Moreover, VA is required to give due 
consideration to both pertinent medical and lay evidence in 
evaluating a claim to disability or death benefits.  See 
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 
2009).  

The Veteran's VA medical records show that in 1996, after his 
second period of active service in the Army National Guard, 
he was formally diagnosed with hypertension and prescribed 
medication to treat that condition.  Subsequent in-service 
treatment records, corresponding to his third and final 
period of active service in the Air National Guard, that in 
April 2003, he was treated for elevated blood pressure that 
occurred notwithstanding his current medication regimen.  The 
medical provider, however, held off increasing the Veteran's 
medication and noted that the recent spike in blood pressure 
might only be temporary and alleviated with "normal rest, 
etc."  Thereafter, the Veteran returned to active duty and 
no additional complications were reported.  

Following his discharge, he underwent a VA examination in 
April 2005 in which his diagnosis of hypertension was 
confirmed.  In the course of that examination, the Veteran 
reported that one of his treating providers had "explained 
to him that his sleep apnea might be precipitating the 
hypertension."  Significantly, however, the VA examiner did 
not opine as to whether or not the hypertension was 
etiologically related to any of his periods of active duty.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, while the Veteran was afforded a VA examination 
in April 2005 in which his diagnosis of hypertension was 
confirmed, the VA examiner did not offer an opinion as to 
whether or not that disorder was etiologically related to any 
aspect of his periods of active service.  In view of the 
Veteran's statements regarding a continuity of symptomatology 
since his second period of active duty, the VA medical 
records showing a diagnosis of hypertension in 1996, and 
subsequent service treatment records reflecting a spike in 
blood pressure during his third period of active service, it 
remains unclear to the Board whether his currently diagnosed 
hypertension was caused or aggravated (permanently worsened 
beyond its normal progression) during any of his periods of 
active service.  Accordingly, the Board finds that an 
additional VA etiological examinant and opinion is necessary 
to assess the merits of the Veteran's hypertension claim.

A remand is also warranted with respect to the second issue 
on appeal.  In his October 2009 Board testimony, the Veteran 
asserted that his current sleeping problems began in 2003 
while he was serving in the Persian Gulf and was awakened in 
the middle of the night by dust.  He also contended that 
these problems were caused or aggravated by his hypertension.  
As noted above, the Veteran previously reported at the time 
of his March 2005 VA examination that another medical 
provider had told him that he had sleep apnea that 
precipitated his hypertension.

The Veteran's service treatment records show that on 
examination prior to his initial entry into active service in 
September 1986, the Veteran reported a history of shortness 
of breath, pain or pressure in the chest, and frequent 
trouble sleeping.  However, clinical examination was negative 
for any current breathing or sleeping problems and it was 
noted that the Veteran's prior problems in this regard had 
all resolved.  Subsequent service treatment records are 
negative for any specific complaints or clinical findings 
pertaining to sleep apnea or related symptoms.  Post-service 
private medical records show that in July 2003, the Veteran 
complained of fatigue, daytime somnolence, and driving 
problems and was assessed with "probable sleep apnea."  He 
thereafter underwent sleep studies in October 2003, which 
yielded a diagnosis of obstructive sleep apnea, which was 
treated with a continuous positive airway pressure (CPAP) 
machine, humidifier and mask.  This diagnosis was noted on 
his April 2005 VA examination.  Significantly, however, 
neither the April 2005 VA examiner nor any other VA or 
private has rendered an opinion as to whether the Veteran's 
currently diagnosed disability was caused or aggravated 
beyond its natural progression during any of his three 
periods of active service.  

As the Veteran has not yet been afforded a VA examination 
that includes an opinion as to whether his currently 
diagnosed sleep apnea was caused or aggravated beyond its 
natural progression during any of his periods of active duty, 
or is otherwise related to service, he should be afforded one 
on remand.  

Additionally, in view of the Veteran's statements suggesting 
a nexus between his sleep apnea and the hypertension for 
which he is also seeking service connection, the Board finds 
those issues are inextricably intertwined.  The resolution of 
the pending hypertension claim might have bearing upon the 
claim of entitlement to service connection for sleep apnea 
and vice versa.  The appropriate remedy where a pending claim 
is inextricably intertwined with other claims is to remand 
the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Furthermore, as both claims are being 
remanded for VA etiological examinations, the Board finds 
that those examinations should include opinions as to whether 
the Veteran's hypertension has caused or aggravated his sleep 
apnea and/or whether his sleep apnea has caused or aggravated 
his hypertension.  Such opinions are needed to help the Board 
determine whether service connection for hypertension is 
warranted as secondary to sleep apnea if the latter is found 
to be directly related to service, or vice-versa.

The Board now turns to the Veteran's claims for service 
connection for respiratory and skin disorders.  His service 
treatment records show that on examination prior to his entry 
into service in September 1986, he reported a history of 
shortness of breath and pain and in his chest.  However, 
those symptoms were clinically attributed to seasonal 
allergies and were not found to be disqualifying.  Subsequent 
service treatment records show that the Veteran complained of 
a cough on three occasions between February and April 2003, 
when he was assessed with acute sinusitis and upper 
respiratory infections.  

In August 2004, following his discharge from service, he 
underwent a VA radiological examination, which revealed a six 
millimeter nodule over the right second anterior intercostal 
space with possible one to two additional smaller nodules in 
the left upper node.  Significantly, it was noted that the 
Veteran was a combat Veteran with asbestos exposure.  A 
follow-up radiological examination in April 2005 showed no 
significant changes in the lungs.  On VA examination that 
month, the Veteran reported that he had developed a chronic 
cough in 1993 following his first tour of duty in the 
Southwest Asia Theater of operations.  Pulmonary function 
testing revealed a minimal obstructive lung defect that was 
diagnosed as mild chronic obstructive pulmonary disease.  
Thereafter, in December 2008 and January 2009, the Veteran 
was treated by a private physician for complaints of a cough 
and nasal congestion and diagnosed with an upper respiratory 
tract infection.  Additional VA medical records reflect 
treatment for various respiratory complaints and indicate 
that the Veteran is a lifelong nonsmoker.  The Veteran has 
also submitted to the Board a medical article entitled "Gulf 
War Illness and the Health of Gulf War Veterans," which 
discusses common respiratory conditions afflicting Gulf War 
Veterans.

Regarding the skin disorder claim, the first clinical 
evidence of record is a November 2004 VA treatment report 
reflecting complaints of "bumps or knots and itching" on 
the back and chest.  A VA dermatology consult conduced in 
January 2004 resulted in a diagnosis of ichthyosisvulgaris.  
Thereafter, on VA examination in April 2005, the Veteran 
reported an itchy, circular rash on his chest and neck that 
flared up every three or four months and lasted for 
approximately a week.  He also stated that he regularly got 
large "whelps" on his neck.  However, no skin disability 
was diagnosed at that time.  The Veteran thereafter submitted 
a written statement dated in May 2006 in which he indicated 
that he had experienced dry skin and sensitivity to sunlight 
since returning from the Southwest Asia Theater of operations 
in 1991.

The Veteran is competent to testify as to respiratory and 
skin symptoms that he has experienced since service in the 
first Gulf War.  See Barr, Espiritu.  Accordingly, in light 
of the Veteran's statements, and in the absence of medical 
opinion evidence indicating whether any reparatory or skin 
disorder is related to service, the Board finds that a remand 
for a VA examination is warranted with respect to each of 
those claims.  See McLendon.

Additionally, with respect to the Veteran's respiratory 
claim, the Board observes that that the August 2004 VA chest 
X-ray examination report indicated that the Veteran had been 
exposed to asbestos in service.  However, no objective 
evidence of such exposure has yet been associated with his 
claims file.  Accordingly, the Board finds that the Veteran's 
complete personnel records also should be obtained to 
determine whether there is any evidence the Veteran was 
exposed to asbestos during service.  If such exposure is 
verified, the Veteran should be afforded a VA respiratory 
examination that specifically adheres to the guidelines for 
claims involving asbestos exposure.  

In this regard, the Board notes that the VETERAN'S BENEFITS 
ADMINISTRATION MANUAL, M21-1, Part VI, 7.21, indicates that 
asbestos particles have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, 
and may be inhaled or swallowed.  Additionally, that manual 
advises that the absence of symptomatology during service or 
for many years following separation does not preclude the 
eventual development of the disease, and that the latent 
period varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the time length of exposure is not material, as 
individuals with relatively brief exposures of less than one 
month have developed asbestos-related disorders.  See 
VETERAN'S BENEFITS ADMINISTRATION MANUAL, M21-1, Part VI, 
7.21(b)(2).  The manual further provides that in reviewing 
claims for service connection, it must be determined whether 
or not military records demonstrate asbestos exposure in 
service.  Id.  It should also be determined whether or not 
there was asbestos exposure pre-service and post-service; and 
whether or not there is a relationship between asbestos 
exposure and the claimed disease.  Id.  VA must analyze a 
Veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).

Next, the Board observes that while the Veteran has been 
diagnosed with hypertension, obstructive sleep apnea, chronic 
obstructive pulmonary disease and an upper respiratory 
infection, and ichthyosisvulgaris, he has also reported that 
his high blood pressure and sleeping, respiratory, and skin 
problems are all related to an undiagnosed illness or 
illnesses.  The Board is required to consider all theories of 
entitlement raised either by the claimant or by the evidence 
of record as part of the non-adversarial administrative 
adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).  Accordingly, the Board finds it necessary 
to consider whether service connection for these conditions 
is warranted under the provisions of 38 C.F.R. § 3.317.  

Under that section, service connection may be warranted for a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for 'direct service 
connection,' there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A 'medically unexplained chronic multi symptom illness' means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

The Veteran's service records demonstrate that he served in 
the Southwest Asia Theater of operations during the first and 
second Persian Gulf Wars.  Thus, for purposes of entitlement 
to compensation under 38 C.F.R. § 3.317(d), the Veteran's 
status as a "Persian Gulf Veteran" is confirmed.  In view 
of the Veteran's reports of chronic high blood pressure and 
sleeping, respiratory, and skin symptoms persisting for more 
than six months, it remains unclear to the Board whether 
those conditions may be considered manifestations of an 
undiagnosed illness or a chronic multi symptom illness.  In 
this regard, the Board acknowledges that the Veteran's prior 
April 2005 VA examination was noted to adhere to Gulf War 
guidelines.  However, the Board finds that examination to 
have been inadequate because it did not definitively address 
whether the Veteran's symptoms were attributable to known 
clinical diagnoses or manifestations of an undiagnosed 
illness or illnesses.  Accordingly, the Board finds that the 
VA examinations requested, on remand, with respect to all 
four of the Veteran's service connection claims should be 
conducted in accordance with Gulf War protocols.  38 C.F.R. 
§ 3.159(c)(4). 

Finally, a review of the record reveals that VA medical 
records may be outstanding.  The record reflects that as of 
November 2008, the Veteran was receiving VA treatment for 
multiple physical disabilities, including those for which is 
currently claiming service connection.  However, no VA 
medical records dated since that time have been associated 
with the claims folder.  Because it appears that the Veteran 
may have received additional VA medical treatment pertinent 
to his service connection claims, and since those claim are 
being remanded for development on other grounds, the Board 
finds that all additional VA medical records dated from 
September 2008 should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall contact the National 
Personnel Records Center (NPRC), or any other 
appropriate service department offices to 
obtain the Veteran's complete personnel 
records encompassing all three periods of 
active service from January 1987 to May 1987, 
September 1990 to April 1991, and February 
2003 to June 2003, to determine whether there 
is any evidence the Veteran was exposed to 
asbestos during service.

2.  The RO/AMC shall obtain and associate with 
the claims folder all medical records from the 
VA Medical Center in Tuscaloosa, Alabama, 
dated from November 2008 to the present.

3.  After obtaining the above records, the 
RO/AMC shall schedule the Veteran for 
appropriate VA examinations to determine the 
nature, extent, and etiology of his claimed 
high blood pressure and sleep, respiratory, 
and skin problems, all of which he alleges 
are due to his service in Southwest Asia 
during the Persian Gulf War.  The examiner 
must review the claims file and state that 
the claims file was reviewed in the report.  
Current VA Gulf War Examination Guidelines 
must be followed.  All indicated tests 
should be performed, and all findings 
reported in detail.  A complete rationale 
for all conclusions and opinions must be 
provided.  Specifically, the VA examiner's 
opinion should address the following:

(a)  State whether the Veteran's 
complaints of high blood pressure are 
attributable to a known clinical 
diagnosis, to specifically include 
hypertension, or whether that problem is a 
manifestation of an undiagnosed illness.  

(b)  If the high blood pressure is 
determined to be attributable to a known 
clinical diagnosis, state whether it is at 
least as likely as not (50 percent 
probability or greater) that the condition 
was incurred in or aggravated beyond its 
natural progression during any of the 
Veteran's three periods of active service.  
In doing so, the examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury and 
relied on the lack of evidence in the 
service medical records to provide a 
negative opinion). 

(c)  If any diagnosed high blood pressure 
disorder is determined not to have been 
incurred in or aggravated in active 
service, state whether it is at least as 
likely as not (50 percent probability or 
greater) related to any currently 
diagnosed sleep apnea.

(d)  State whether the Veteran has a sleep 
disorder that is attributable to a known 
clinical diagnosis, to specifically 
include sleep apnea, or whether that 
problem is a manifestation of an 
undiagnosed illness. 

(e)  If any sleep disorder is determined 
to be attributable to a known clinical 
diagnosis, state whether it is at least as 
likely as not (50 percent probability or 
greater) that the condition was incurred 
or aggravated beyond its natural 
progression in service.  In doing so, 
consider any evidence regarding continuity 
of symptomatology.

(f)  If any diagnosed sleep disorder is 
determined not to have been incurred in or 
aggravated during military service, state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the disorder is related to any current 
diagnosis of hypertension.

(g)  State whether the Veteran has any 
respiratory problem that is attributable 
to a known clinical diagnosis, or whether 
any such problem is a manifestation of an 
undiagnosed illness.  

(h)  If any respiratory problem is 
determined to be attributable to a known 
clinical diagnosis, state whether it is at 
least as likely as not (50 percent 
probability or greater) that the disorder 
was caused by or aggravated beyond its 
natural progression in service, or is 
related to any incident thereof, including 
exposure to asbestos.  In offering these 
opinions, the examiner should acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.

(i)  State whether the Veteran has a skin 
problem that is attributable to a known 
clinical diagnosis, or whether any such 
problem is a manifestation of an 
undiagnosed illness.  

(j)  If any skin problem is determined to 
be attributable to a known clinical 
diagnosis, state whether it is at least as 
likely as not (50 percent probability or 
greater) that the disorder was caused by 
or aggravated beyond its natural 
progression in service.  In offering these 
opinions, the examiner should acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.


4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

These claims must be afforded expeditious treatment.  All 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



